EXHIBIT 10.1
 

 
GERON CORPORATION
 
2002 EQUITY INCENTIVE PLAN
(AS AMENDED AND RESTATED)
 
1.  Purposes of the Plan.    The purposes of the Geron Corporation 2002 Equity
Incentive Plan are to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentive to
Employees, Directors and Consultants and to promote the success of the Company’s
business. Options granted under the Plan may be Incentive Stock Options or
Non-Qualified Stock Options, as determined by the Administrator at the time of
grant. Stock Purchase Rights may also be granted under the Plan.
 
2.  Definitions. As used herein, the following definitions shall apply:
 
(a)  “Acquisition” means (1) a dissolution, liquidation or sale of all or
substantially all of the assets of the Company; (2) a merger or consolidation in
which the Company is not the surviving corporation; or (3) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise.
 
(b)  “Administrator” means the Board or the Committee responsible for conducting
the general administration of the Plan, as applicable, in accordance with
Section 4 hereof.
 
(c)  “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are granted under the
Plan.
 
(d)  “Board” means the Board of Directors of the Company.
 
(e)  “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute or statutes thereto. Reference to any particular Code section
shall include any successor section.
 
(f)  “Committee” means a committee appointed by the Board in accordance with
Section 4 hereof.
 
(g)  “Common Stock” means the Common Stock of the Company.
 
(h)  “Company” means Geron Corporation, a Delaware corporation.
 
(i)  “Consultant” means any consultant or adviser if: (i) the consultant or
adviser renders bona fide services to the Company or any Parent or Subsidiary of
the Company; (ii) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and (iii) the consultant or adviser is a natural person who has
contracted directly with the Company or any Parent or Subsidiary of the Company
to render such services.
 

--------------------------------------------------------------------------------


(j)  “Director” means a member of the Board.
 
(k)  “Employee” means any person, including an Officer or Director, who is an
employee (as defined in accordance with Section 3401(c) of the Code) of the
Company or any Parent or Subsidiary of the Company. A Service Provider shall not
cease to be an Employee (i) during any leave of absence approved by the Company
or (ii) upon any transfer between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient, by itself, to constitute “employment” by the Company.
 
(l)  Equity Restructuring” means a non-reciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Common Stock (or other securities of the Company) or
the share price of Common Stock (or other securities of the Company) and causes
a change in the per share value of the Common Stock underlying outstanding
awards granted under the Plan.
 
(m)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto. Reference to any particular Exchange
Act section shall include any successor section.
 
(n)  “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:
 
(i)  If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sales price
for a share of such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system for such date, or if no bids or sales were
reported for such date, then the closing sales price (or the closing bid, if no
sales were reported) on the trading date immediately prior to such date during
which a bid or sale occurred, in each case, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
 
(ii)  If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for a share of the Common Stock on
such date, or if no closing bid and asked prices were reported for such date,
the date immediately prior to such date during which closing bid and asked
prices were quoted for such Common Stock, in each case, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
 
(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
 
2

--------------------------------------------------------------------------------


(o)  “Holder” means a person who has been granted or awarded an Option or Stock
Purchase Right or who holds Shares acquired pursuant to the exercise of an
Option or Stock Purchase Right.
 
(p)  “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Administrator.
 
(q)  “Independent Director” means a Director who is not an Employee of the
Company.
 
(r)  “Non-Qualified Stock Option” means an Option (or portion thereof) that is
not designated as an Incentive Stock Option by the Administrator, or which is
designated as an Incentive Stock Option by the Administrator but fails to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
 
(s)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(t)  “Option” means a stock option granted pursuant to the Plan.
 
(u)  “Option Agreement” means a written agreement between the Company and a
Holder evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.
 
(v)  “Parent” means any corporation, whether now or hereafter existing (other
than the Company), in an unbroken chain of corporations ending with the Company
if each of the corporations other than the last corporation in the unbroken
chain owns stock possessing more than fifty percent of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
 
(w)  “Plan” means the Geron Corporation 2002 Equity Incentive Plan, as may be
amended from time to time.
 
(x)  “Qualified Domestic Relations Order” means a domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder.
 
(y)  “Restricted Stock” means Shares acquired pursuant to the exercise of an
unvested Option in accordance with Section 10(h) below or pursuant to a Stock
Purchase Right granted under Section 12 below.
 
(z)  “Rule 16b-3” means that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.
 
(aa)  “Section 16(b)” means Section 16(b) of the Exchange Act, as such Section
may be amended from time to time.
 
3

--------------------------------------------------------------------------------


(bb)  “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute or statutes thereto. Reference to any particular Securities
Act section shall include any successor section.
 
(cc)  “Service Provider” means an Employee, Director or Consultant.
 
(dd)  “Share” means a share of Common Stock, as adjusted in accordance with
Section 13 below.
 
(ee)  “Stock Purchase Right” means a right to purchase Common Stock pursuant to
Section 12 below.
 
(ff)  “Subsidiary” means any corporation, whether now or hereafter existing
(other than the Company), in an unbroken chain of corporations beginning with
the Company if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing more than fifty percent of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
3.  Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the shares of stock subject to Options or Stock Purchase Rights shall be
Common Stock, initially shares of the Company’s Common Stock. Subject to the
provisions of Section 13 of the Plan, the maximum aggregate number of Shares
which may be issued upon exercise of such Options or Stock Purchase Rights is
five million (5,000,000) Shares, plus an annual increase to be added on each
anniversary date of the Board’s adoption of the Plan during the term of the Plan
equal to the least of (i) two million (2,000,000) Shares, (ii) four percent (4%)
of the Company’s outstanding Shares on such date or (iii) a lesser amount
determined by the Board. Shares issued upon exercise of Options or Stock
Purchase Rights may be authorized but unissued, or reacquired Common Stock. If
an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, the unpurchased Shares which were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated). Shares which are delivered by the Holder or withheld by the
Company upon the exercise of an Option or Stock Purchase Right under the Plan,
in payment of the exercise price thereof or tax withholding thereon, may again
be optioned, granted or awarded hereunder, subject to the limitations of this
Section 3. If Shares of Restricted Stock are repurchased by the Company at their
original purchase price, such Shares shall become available for future grant
under the Plan. Notwithstanding the provisions of this Section 3, no Shares may
again be optioned, granted or awarded if such action would cause an Incentive
Stock Option to fail to qualify as an Incentive Stock Option under Code Section
422.
 
4.  Administration of the Plan.
 
(a)  Administrator. A Committee of the Board shall administer the Plan and the
Committee shall consist solely of two or more Independent Directors each of whom
is both an “outside director,” within the meaning of Section 162(m) of the Code,
and a “non-employee director” within the meaning of Rule 16b-3. Notwithstanding
the foregoing, the Board or the Committee may (i) delegate to a committee of one
or more members of the Board who are not Independent Directors the authority to
grant, and otherwise act as Administrator hereunder with respect to, awards
under the Plan to eligible persons who are either (1) not then “covered
employees,” within the meaning of Section 162(m) of the Code and are not
expected to be “covered employees” at the time of recognition of income
resulting from such award or (2) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code and/or (ii) delegate to a
committee of one or more members of the Board who are not “non-employee
directors,” within the meaning of Rule 16b-3, the authority to grant awards
under the Plan to eligible persons who are not then subject to Section 16 of the
Exchange Act. Appointment of Committee members shall be effective upon
acceptance of appointment. Committee members may resign at any time by
delivering written notice to the Board. Vacancies in the Committee may only be
filled by the Board.
 
4

--------------------------------------------------------------------------------


(b)  Powers of the Administrator. Subject to the provisions of the Plan and the
specific duties delegated by the Board to such Committee, and subject to the
approval of any relevant authorities, the Administrator shall have the authority
in its sole discretion:
 
(i)  to determine the Fair Market Value;
 
(ii)  to select the Service Providers to whom Options and Stock Purchase Rights
may from time to time be granted hereunder;
 
(iii)  to determine the number of Shares to be covered by each such award
granted hereunder;
 
(iv)  to approve forms of agreement for use under the Plan;
 
(v)  to determine the terms and conditions of any Option or Stock Purchase Right
granted hereunder (such terms and conditions include, but are not limited to,
the exercise price, the time or times when Options or Stock Purchase Rights may
vest or be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option or Stock Purchase Right or the Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine) and amend such terms and conditions
following the grant of such Options and Stock Purchase Rights hereunder;
 
(vi)  to determine whether to offer to buyout a previously granted Option as
provided in subsection 10(i) and to determine the terms and conditions of such
offer and buyout (including whether payment is to be made in cash or Shares);
 
(vii)  to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
 
(viii)  to allow Holders to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to the minimum amount required to be withheld based on the statutory
withholding rates for federal and state tax purposes that apply to supplemental
taxable income. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by Holders to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable;
 
5

--------------------------------------------------------------------------------


(ix)  to amend the Plan or any Option or Stock Purchase Right granted under the
Plan as provided in Section 15; and
 
(x)  to construe and interpret the terms of the Plan and awards granted pursuant
to the Plan and to exercise such powers and perform such acts as the
Administrator deems necessary or desirable to promote the best interests of the
Company which are not in conflict with the provisions of the Plan.
 
(c)  Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all Holders.
 
5.  Eligibility. Non-Qualified Stock Options and Stock Purchase Rights may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees. If otherwise eligible, an Employee, Director or Consultant who has
been granted an Option or Stock Purchase Right may be granted additional Options
or Stock Purchase Rights.
 
6.  Limitations.
 
(a)  Each Option shall be designated by the Administrator in the Option
Agreement as either an Incentive Stock Option or a Non-Qualified Stock Option.
However, notwithstanding such designations, to the extent that the aggregate
Fair Market Value of Shares subject to a Holder’s Incentive Stock Options and
other incentive stock options granted by the Company, any Parent or Subsidiary,
which become exercisable for the first time during any calendar year (under all
plans of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options or other options shall be treated as Non-Qualified Stock Options.
 
For purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the time of grant.
 
(b)  Neither the Plan, any Option nor any Stock Purchase Right shall confer upon
a Holder any right with respect to continuing the Holder’s employment or
consulting relationship with the Company, nor shall they interfere in any way
with the Holder’s right or the Company’s right to terminate such employment or
consulting relationship at any time, with or without cause.
 
(c)  No Service Provider shall be granted, in any calendar year, Options or
Stock Purchase Rights to purchase more than 750,000 Shares. The foregoing
limitation shall be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 13. For purposes of this
Section 6(c), if an Option is canceled in the same calendar year it was granted
(other than in connection with a transaction described in Section 13), the
canceled Option will be counted against the limit set forth in this
Section 6(c). For this purpose, if the exercise price of an Option is reduced,
the transaction shall be treated as a cancellation of the Option and the grant
of a new Option.
 
6

--------------------------------------------------------------------------------


 
7.  Term of Plan.The Plan shall become effective upon its initial adoption by
the Board and shall continue in effect until it is terminated under Section 15
of the Plan. No Options or Stock Purchase Rights may be issued under the Plan
after the tenth (10th) anniversary of the earlier of (i) the date upon which the
Plan is adopted by the Board or (ii) the date the Plan is approved by the
stockholders.
 
8.  Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to a Holder who, at the time the Option is granted, owns (or is treated as
owning under Code Section 424) stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Option shall be five (5) years from the date of
grant or such shorter term as may be provided in the Option Agreement.
 
9.  Option Exercise Price and Consideration.
 
(a)  Except as provided in Section 13, the per share exercise price for the
Shares to be issued upon exercise of an Option shall be such price as is
determined by the Administrator, but in no event less than the par value per
Share, and in the case of an Incentive Stock Option
 
(i)  granted to an Employee who, at the time of grant of such Option, owns (or
is treated as owning under Code Section 424) stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the per Share exercise price shall be no less than one
hundred ten percent (110%) of the Fair Market Value per Share on the date of
grant.
 
(ii)  granted to any other Employee, the per Share exercise price shall be no
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant.
 
(b)  Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.
 
(c)  The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (1) cash,
(2) check, (3) with the consent of the Administrator, a full recourse promissory
note bearing interest (at no less than such rate as shall then preclude the
imputation of interest under the Code) and payable upon such terms as may be
prescribed by the Administrator, (4) with the consent of the Administrator,
other Shares which (x) in the case of Shares acquired from the Company, have
been owned by the Holder for more than six (6) months on the date of surrender,
and (y) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option shall be exercised,
(5) with the consent of the Administrator, surrendered Shares then issuable upon
exercise of the Option having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of the Option or exercised portion thereof,
(6) property of any kind which constitutes good and valuable consideration,
(7) with the consent of the Administrator, delivery of a notice that the Holder
has placed a market sell order with a broker with respect to Shares then
issuable upon exercise of the Options and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (8) with
the consent of the Administrator, any combination of the foregoing methods of
payment.
 
7

--------------------------------------------------------------------------------


 
10.  Exercise of Option.
 
(a)  Vesting; Fractional Exercises. Except as provided in Section 13, Options
granted hereunder shall be vested and exercisable according to the terms hereof
at such times and under such conditions as determined by the Administrator and
set forth in the Option Agreement, as may be amended from time to time. An
Option may not be exercised for a fraction of a Share.
 
(b)  Deliveries upon Exercise. All or a portion of an exercisable Option shall
be deemed exercised upon delivery of all of the following to the Secretary of
the Company or his or her office:
 
(i)  A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
 
(ii)  Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Laws. The Administrator may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance, including,
without limitation, placing legends on share certificates and issuing stop
transfer notices to agents and registrars;
 
(iii)  Upon the exercise of all or a portion of an unvested Option pursuant to
Section 10(h), a Restricted Stock purchase agreement in a form determined by the
Administrator and signed by the Holder or other person then entitled to exercise
the Option or such portion of the Option; and
 
(iv)  In the event that the Option shall be exercised pursuant to Section 10(f)
by any person or persons other than the Holder, appropriate proof of the right
of such person or persons to exercise the Option.
 
(c)  Conditions to Delivery of Share Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for Shares
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:
 
(i)  The admission of such Shares to listing on all stock exchanges on which
such class of stock is then listed;
 
(ii)  The completion of any registration or other qualification of such Shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its sole discretion, deem necessary or
advisable;
 
8

--------------------------------------------------------------------------------


(iii)  The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its sole
discretion, determine to be necessary or advisable;
 
(iv)  The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and
 
(v)  The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which in the sole discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such Shares under Section 9(c).
 
(d)  Termination of Relationship as a Service Provider. If a Holder ceases to be
a Service Provider other than by reason of the Holder’s total and permanent
disability (as defined in Section 22(e)(3) of the Code) or death, such Holder
may exercise his or her Option within such period of time as is specified in the
Option Agreement to the extent that the Option is vested on the date of
termination. In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for three (3) months following the Holder’s
termination (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement). If, on the date of termination,
the Holder is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option immediately cease to be issuable under the
Option and shall again become available for issuance under the Plan. If and to
the extent, after termination, the Holder does not exercise his or her Option
within the time period specified herein, the Option shall terminate, and the
Shares covered by such Option shall again become available for issuance under
the Plan.
 
(e)  Disability of Holder. If a Holder ceases to be a Service Provider as a
result of the Holder's total and permanent disability (as defined in Section
22(e)(3) of the Code), the Holder may exercise his or her Option within
twenty-four (24) months following the Holder's termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement) and such Option shall be exercisable during such period for the
number of Shares subject to the Option with respect to which the right to
exercise was (i) already accrued as of the Holder's termination and (ii) would
have accrued had the Holder remained a Service Provider continuously for
thirty-six (36) months (or such lesser period of time as is determined by the
Board) after the date of Holder's termination.  If, on the date of termination,
the Holder is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option (determined after taking into account the
accelerated exercisability provided for in this Section 10(e)) shall immediately
cease to be issuable under the Option and shall again become available for
issuance under the Plan.  If, and to the extent, after termination, the Holder
does not exercise his or her Option within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall again become
available for issuance under the Plan.
 
9

--------------------------------------------------------------------------------


 
(f)  Death of Holder. If a Holder dies while a Service Provider, the Option may
be exercised within twenty-four (24) months following the Holder’s termination
by the Holder’s estate or by a person who acquires the right to exercise the
Option by bequest or inheritance (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement) and such Option
shall be exercisable during such period for the number of Shares subject to the
Option with respect to which the right to exercise was (i) already accrued as of
the Holder’s termination and (ii) would have accrued had the Holder remained a
Service Provider continuously for thirty-six (36) months (or such lesser period
of time as is determined by the Board) after the date of Holder’s termination.
If, at the time of death, the Holder is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option (determined
after taking into account the accelerated exercisability provided for in this
Section 10(f)) shall immediately cease to be issuable under the Option and shall
again become available for issuance under the Plan. The Option may be exercised
by the executor or administrator of the Holder’s estate or, if none, by the
person(s) entitled to exercise the Option under the Holder’s will or the laws of
descent or distribution. If, and to the extent, the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall again become available for issuance under the Plan.
 
If a Holder dies within three (3) months after termination as a Service Provider
(other than as a result of the Holder’s disability), the Option may be exercised
within six (6) months following the date of death (but in no event later than
the expiration of the term of such Option as set forth in the Option Agreement),
by the Holder’s estate or by a person who acquires the right to exercise the
Option by bequest or inheritance, but only to the extent the right to exercise
such Option had accrued as of the date of death.
 
(g)  Regulatory Extension. A Holder’s Option Agreement may provide that if the
exercise of the Option following the termination of the Holder’s status as a
Service Provider (other than upon the Holder’s death or Disability) would be
prohibited at any time because the issuance of shares would violate the
registration requirements under the Securities Act or because the sale of Shares
on or after exercise would be inconsistent with the terms of the Company's
insider trading policy, then the Option shall terminate on the earlier of (i)
the expiration of the term of the Option set forth in Section 8 or (ii) the
expiration of a period of three (3) months after the termination of the Holder’s
status as a Service Provider during which the exercise of the Option would not
be in violation of such registration requirements or inconsistent with such
insider trading policy, as applicable.
 
(h)  Early Exercisability. The Administrator may provide in the terms of a
Holder’s Option Agreement that the Holder may, at any time before the Holder’s
status as a Service Provider terminates, exercise the Option in whole or in part
prior to the full vesting of the Option; provided, however, that Shares acquired
upon exercise of an Option which has not fully vested may be subject to any
forfeiture, transfer or other restrictions as the Administrator may determine in
its sole discretion.
 
(i)  Buyout Provisions. The Administrator may at any time offer to buyout for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Holder at
the time that such offer is made.
 
10

--------------------------------------------------------------------------------


 
11.  Non-Transferability of Options and Stock Purchase Rights. Options and Stock
Purchase Rights may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Holder, only by
the Holder. Notwithstanding the preceding sentence, a Non-Qualified Stock Option
may be assigned in accordance with the terms of a Qualified Domestic Relations
Order. The assigned Option may only be exercised by the person or persons who
acquire a proprietary interest in the Option pursuant to such Qualified Domestic
Relations Order. The terms applicable to the assigned Option (or portion
thereof) shall be the same as those in effect for the Option immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Administrator may deem appropriate.
 
12.  Stock Purchase Rights.
 
(a)  Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with Options granted under the Plan and/or cash awards
made outside of the Plan. After the Administrator determines that it will offer
Stock Purchase Rights under the Plan, it shall advise the offeree in writing of
the terms, conditions and restrictions related to the offer, including the
number of Shares that such person shall be entitled to purchase, the price to be
paid, and the time within which such person must accept such offer. The offer
shall be accepted by execution of a Restricted Stock purchase agreement in the
form determined by the Administrator.
 
(b)  Repurchase Right. Unless the Administrator determines otherwise, the
Restricted Stock purchase agreement shall grant the Company the right to
repurchase Shares acquired upon exercise of a Stock Purchase Right upon the
termination of the purchaser’s status as a Service Provider for any reason. The
purchase price for Shares repurchased by the Company pursuant to such repurchase
right and the rate at which such repurchase right shall lapse shall be
determined by the Administrator in its sole discretion, and shall be set forth
in the Restricted Stock purchase agreement.
 
(c)  Other Provisions. The Restricted Stock purchase agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.
 
(d)  Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have rights equivalent to those of a shareholder and shall be a
shareholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 13 of the Plan.
 
13.  Adjustments upon Changes in Capitalization, Merger or Asset Sale.
 
(a)  In the event that the Administrator determines that, other than an Equity
Restructuring, any dividend or other distribution (whether in the form of cash,
Common Stock, other securities, or other property), reorganization, merger,
consolidation, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, in
the Administrator’s sole discretion, affects the Common Stock such that an
adjustment is determined by the Administrator to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
by the Company to be made available under the Plan or with respect to any
Option, Stock Purchase Right or Restricted Stock, then the Administrator shall,
in such manner as it may deem equitable, adjust any or all of:
 
11

--------------------------------------------------------------------------------


(i)  the number and kind of shares of Common Stock (or other securities or
property) with respect to which Options or Stock Purchase Rights may be granted
or awarded (including, but not limited to, adjustments of the limitations in
Section 3 on the maximum number and kind of shares which may be issued and
adjustments of the maximum number of Shares that may be purchased by any Holder
in any calendar year pursuant to Section 6(c));
 
(ii)  the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Options, Stock Purchase Rights or Restricted
Stock; and
 
(iii)  the grant or exercise price with respect to any Option or Stock Purchase
Right.
 
(b)  In the event of any transaction or event described in Section 13(a), the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Option, Stock Purchase Right or
Restricted Stock or by action taken prior to the occurrence of such transaction
or event and either automatically or upon the Holder’s request, is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended by the
Company to be made available under the Plan or with respect to any Option, Stock
Purchase Right or Restricted Stock granted or issued under the Plan or to
facilitate such transaction or event:
 
(i)  To provide for either the purchase of any such Option, Stock Purchase Right
or Restricted Stock for an amount of cash equal to the amount that could have
been obtained upon the exercise of such Option or Stock Purchase Right or
realization of the Holder’s rights had such Option, Stock Purchase Right or
Restricted Stock been currently exercisable or payable or fully vested or the
replacement of such Option, Stock Purchase Right or Restricted Stock with other
rights or property selected by the Administrator in its sole discretion;
 
(ii)  To provide that such Option or Stock Purchase Right shall be exercisable
as to all shares covered thereby, notwithstanding anything to the contrary in
the Plan or the provisions of such Option or Stock Purchase Right;
 
12

--------------------------------------------------------------------------------


(iii)  To provide that such Option, Stock Purchase Right or Restricted Stock be
assumed by the successor or survivor corporation, or a parent or subsidiary
thereof, or shall be substituted for by similar options, rights or awards
covering the stock of the successor or survivor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;
 
(iv)  To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Options and Stock Purchase
Rights, and/or in the terms and conditions of (including the grant or exercise
price), and the criteria included in, outstanding Options, Stock Purchase Rights
or Restricted Stock or Options, Stock Purchase Rights or Restricted Stock which
may be granted in the future; and
 
(v)  To provide that immediately upon the consummation of such event, such
Option or Stock Purchase Right shall not be exercisable and shall terminate;
provided, that for a specified period of time prior to such event, such Option
or Stock Purchase Right shall be exercisable as to all Shares covered thereby,
and the restrictions imposed under an Option Agreement or Restricted Stock
purchase agreement upon some or all Shares may be terminated and, in the case of
Restricted Stock, some or all shares of such Restricted Stock may cease to be
subject to repurchase, notwithstanding anything to the contrary in the Plan or
the provisions of such Option, Stock Purchase Right or Restricted Stock purchase
agreement.
 
(c)  In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13(a) and 13(b) hereof:
 
(i)  The number and type of securities subject to each outstanding Option or
Stock Purchase Right and the exercise price or grant price thereof, if
applicable, will be proportionately adjusted. The adjustments provided under
this Section 13(c)(i) shall be nondiscretionary and shall be final and binding
on the affected Holder and the Company.
 
(ii)  The Administrator shall make such proportionate adjustments, if any, as
the Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3 hereof).
 
(d)  If the Company undergoes an Acquisition, then the vesting of any
outstanding Options, Stock Purchase Rights or Restricted Stock (and, if
applicable, the time during which such awards may be exercised) shall be
accelerated and made fully exercisable and all restrictions thereon shall lapse
at least ten (10) days prior to the closing of the Acquisition. Any surviving
corporation or entity or acquiring corporation or entity, or affiliate of such
corporation or entity, may assume any Options, Stock Purchase Rights or
Restricted Stock outstanding under the Plan or may substitute similar stock
awards (including an award to acquire the same consideration paid to the
stockholders in the transaction described in this subsection 13(d)) for those
outstanding under the Plan. In the event any surviving corporation or entity or
acquiring corporation or entity in an Acquisition, or affiliate of such
corporation or entity, does not assume any Options, Stock Purchase Rights or
Restricted Stock or does not substitute similar stock awards for those
outstanding under the Plan, then such Options or Stock Purchase Rights shall
terminate if not exercised prior to the closing of such Acquisition.
 
13

--------------------------------------------------------------------------------


(e)  Subject to Section 3, the Administrator may, in its sole discretion,
include such further provisions and limitations in any Option, Stock Purchase
Right, Restricted Stock agreement or certificate, as it may deem equitable and
in the best interests of the Company.
 
(f)  The existence of the Plan, any Option Agreement or Restricted Stock
purchase agreement and the Options or Stock Purchase Rights granted hereunder
shall not affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
 
14.  Time of Granting Options and Stock Purchase Rights. The date of grant of an
Option or Stock Purchase Right shall, for all purposes, be the date on which the
Administrator makes the determination granting such Option or Stock Purchase
Right, or such other date as is determined by the Administrator. Notice of the
determination shall be given to each Employee or Consultant to whom an Option or
Stock Purchase Right is so granted within a reasonable time after the date of
such grant.
 
15.  Amendment and Termination of the Plan. 
 
(a)  Amendment and Termination. The Board may at any time wholly or partially
amend, alter, suspend or terminate the Plan. However, without approval of the
Company’s stockholders given within twelve (12) months before or after the
action by the Board, no action of the Board may, except as provided in Section
13, increase the limits imposed in Section 3 on the maximum number of Shares
which may be issued under the Plan or extend the term of the Plan under Section
7.
 
(b)  Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
 
(c)  Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Holder, unless mutually
agreed otherwise between the Holder and the Administrator, which agreement must
be in writing and signed by the Holder and the Company. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Options, Stock Purchase Rights or Restricted Stock
granted or awarded under the Plan prior to the date of such termination.
 
16.  Stockholder Approval. The Plan will be submitted for the approval of the
Company’s stockholders within twelve (12) months after the date of the Board’s
initial adoption of the Plan. Options, Stock Purchase Rights or Restricted Stock
may be granted or awarded prior to such stockholder approval, provided that such
Options, Stock Purchase Rights and Restricted Stock shall not be exercisable,
shall not vest and the restrictions thereon shall not lapse prior to the time
when the Plan is approved by the stockholders, and provided further that if such
approval has not been obtained at the end of said twelve-month period, all
Options, Stock Purchase Rights and Restricted Stock previously granted or
awarded under the Plan shall thereupon be canceled and become null and void.
 
14

--------------------------------------------------------------------------------


 
17.  Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
18.  Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
19.  Repurchase Provisions. The Administrator in its sole discretion may provide
that the Company may repurchase Shares acquired upon exercise of an Option or
Stock Purchase Right upon the occurrence of certain specified events, including,
without limitation, a Holder’s termination as a Service Provider, divorce,
bankruptcy or insolvency.
 
20.  Investment Intent. The Company may require a Plan participant, as a
condition of exercising or acquiring stock under any Option or Stock Purchase
Right, (i) to give written assurances satisfactory to the Company as to the
participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option or Stock Purchase
Right; and (ii) to give written assurances satisfactory to the Company stating
that the participant is acquiring the stock subject to the Option or Stock
Purchase Right for the participant’s own account and not with any present
intention of selling or otherwise distributing the stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of stock under the applicable Option or Stock Purchase Right has been registered
under a then currently effective registration statement under the Securities Act
or (B) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.
 
21.  Governing Law. The validity and enforceability of this Plan shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law.
 
15




 
 